                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
MAURICE MUHAMMAD,                              :
                             Plaintiff,        :
                                               :
                       v.                      :                  No. 5:18-cv-02647
                                               :
PENNSYLVANIA DEPARTMENT OF                     :
EDUCATION;                                     :
SIEGFRIED ELEMENTARY SCHOOL                    :
NORTHAMPTON PA;                                :
RENEA SALITT, (School Administrator)           :
Principal; 1                                   :
CYNTHIA CORA HOCH SNYDER,                      :
(School Admin 2nd Gr Teacher); 2               :
JOSEPH S. KOVALCHIK, (Super                    :
Intendant);                                    :
SCHOOL COUNSELORS;                             :
BLAKE LAST NAME UNKNOWN,                       :
(Student); and                                 :
PARENTS OF BLAKE STUDENT,                      :
(Unknown),                                     :
                       Defendants.             :
                                               :

                                            ORDER

       AND NOW, this 10th day of April, 2019, upon consideration of the Motion to Dismiss of
Defendants Renee Sallit, Cynthia Hoch, Cora Snyder, Joseph S. Kovalchik, and the unidentified
School Counselors (“Movant Defendants”), ECF No. 11; the Court’s Order dated November 20,
2018, ECF No. 13, which directs Plaintiff to respond to the Movant Defendants’ Motion to
Dismiss no later than Wednesday, December 5, 2018; the Court’s Order dated November 8,
2018, ECF No. 12, which directs Plaintiff to properly serve Siegfried Elementary School and the
Pennsylvania Department of Education and file proof of service pursuant to Federal Rule of Civil
Procedure 4 for those entities within thirty days of the date of that Order; Plaintiff’s Motion, ECF



1
       The correct spelling of this Defendant’s name is Renee Sallit.
2
       The correct spelling of these two Defendants’ names are Cynthia Hoch and Cora Snyder.

                                                 1
                                              041019
No. 14, which request additional time to complete service and appointment of counsel, and for
the reasons stated in the accompanying Opinion, IT IS ORDERED THAT:

       1.      The Movant Defendants’ Motion to Dismiss, ECF No. 11, is GRANTED in Part
and DENIED in Part;

       2.      Plaintiff’s Motion, ECF No. 14, is GRANTED in Part and DENIED in Part
without prejudice; 3

       3.      Plaintiff’s Affidavits of Service, ECF No. 8, are QUASHED;

       4.      Plaintiff is DIRECTED to properly serve all Defendants and file valid proof of
service with the Court no later than May 15, 2019; and

       5.      Plaintiff is advised his failure to comply with this Order and the accompanying
Opinion may result in the dismissal of his complaint with prejudice without further notice.


                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




3
       Any renewed motion requesting appointment of counsel should indicate what additional
evidence (1) satisfies the threshold question of whether the case has some arguable merit in fact
and law and (2) demonstrates that the Tabron factors weigh in favor of appointment of counsel.

                                                2
                                             041019
